


Exhibit 10.21
FINANCIAL INSTITUTION RESTRICTED STOCK UNIT AWARD
granted under the
LPL Financial Holdings Inc.
2010 OMNIBUS EQUITY INCENTIVE PLAN


This agreement (the “Agreement”) evidences the grant of an award by LPL
Financial Holdings Inc., a Delaware corporation (the “Company”), to [•] (the
“Participant”) pursuant to the Company’s 2010 Omnibus Equity Incentive Plan (as
amended from time to time, the “Plan”). For purposes of this Agreement, the
“Grant Date” shall mean [•], 20[•].
1.Restricted Stock Unit Award.
The Participant is hereby awarded, pursuant to the Plan and subject to its
terms, a Restricted Stock Unit award (the “Award”) giving the Participant the
conditional right to receive, without payment but subject to the conditions and
limitations set forth in this Agreement and in the Plan, [•] shares of Stock of
the Company (the “Shares”).
2.Vesting.
(a).
Time-Based Vesting. The Award shall become vested as to 100% of the Shares on
the third anniversary of the Grant Date (such third anniversary, the “Vesting
Date”); provided that the Participant remains in continuous Service through the
Vesting Date.

(b).
Termination of Service. Automatically and immediately upon the cessation of the
Participant’s Service, the Award (i) if not then vested, shall terminate, and
(ii) whether vested or unvested, shall terminate if the Participant’s Service is
terminated for Cause.

3.Delivery of Shares.
Subject to Sections 2(b) and 6 of this Agreement, the Company shall effect
delivery of vested Shares to the Participant within thirty (30) days of the
Vesting Date.
No Shares will be issued pursuant to this Award unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Administrator.
4.Dividends; Other Rights.
The Award shall not be interpreted to bestow upon the Participant any equity
interest or ownership in the Company or any Affiliate prior to the date on which
the Company delivers Shares to the Participant. The Participant is not entitled
to vote any Shares by reason of the granting of this Award or to receive or be
credited with any dividends declared and payable on any Share prior to the
payment date with respect to such Share. The Participant shall have the rights
of a shareholder only as to those Shares, if any, that are actually delivered
under this Award.
5.Certain Tax Matters.
The Participant expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Shares in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award. In no event shall the Company have any
liability relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the requirements of
Section 409A.
6.Covered Transaction.
In the event of a Covered Transaction prior to the Vesting Date, the
Administrator may require that any amounts delivered, exchanged, or otherwise
paid in respect of the Award be placed in escrow or otherwise made subject to
such restrictions as the Administrator deems appropriate to carry out the intent
of the Plan.    




--------------------------------------------------------------------------------




7.Nontransferability.
Neither this Award nor any rights with respect thereto may be sold, assigned,
transferred, pledged or otherwise encumbered, except as the Administrator may
otherwise determine.
8.Effect on Service.
Neither the grant of the Award, nor the issuance of Shares, if any, hereunder
shall give the Participant any right to continue to be licensed by or affiliated
with the Company or any of its Affiliates and shall not affect in any way the
right of the Company or any of its Affiliates to terminate the Participant’s
Service at any time.
9.Governing Law.
This Agreement shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
10.Repurchase by Company.
If the Participant’s Service is terminated by reason of Cause, the Company may
repurchase from the Participant the Shares received by the Participant under
this Award and then held by the Participant without consideration. If the
Participant no longer holds the Shares, the Board may require that the
Participant remit or deliver to the Company (a) the amount of any gain realized
upon the sale of any Shares under this Award, (b) any consideration received
upon the exchange of any Shares under this Award (or to the extent that such
consideration was not received in the form of cash, the cash equivalent thereof
valued at the time of the exchange) and (c) to the extent that the Shares were
transferred by gift or without consideration, the value of the Shares determined
at the time of gift or transfer.
11.Provisions of the Plan.
This Agreement is subject in its entirety to the provisions of the Plan, which
are incorporated herein by reference. A copy of the Plan as in effect on the
date of the grant of the Award has been furnished to the Participant. By
accepting all or any part of the Award, the Participant agrees to be bound by
the terms of the Plan and this Agreement. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of this Agreement shall
control.
12.Definitions.
The initially capitalized terms Participant and Grant Date shall have the
meanings set forth on the first page of this Agreement; initially capitalized
terms not otherwise defined herein shall have the meaning provided in the Plan,
and, as used herein, the following term shall have the meaning set forth below:
“Service”: The Participant’s relationship with the Company or any of its
Affiliates as a service provider will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
providing services in a capacity described in Section 5 of the Plan to the
Company or any of its Affiliates. For purposes of this Agreement and Plan,
Service shall have the same meaning in respect to such service providers as
“Employment” has to Employees, as set forth in the Exhibit A to the Plan, and,
in interpreting the provisions of the Plan as they may apply to this Award, any
reference to “Employment” (including, but not limited to, any such reference in
the definition of “Cause”) shall be construed as a reference to “Service”.
13.General.
For purposes of this Agreement and any determinations to be made by the
Administrator, the determinations of the Administrator shall be binding upon the
Participant and any transferee.
14.Representations and Warranties of Participant.
By acknowledging and executing this Agreement, the Participant represents that:




--------------------------------------------------------------------------------




(a).
the Participant has been advised that the Award and the securities issuable
hereunder have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) or any state securities laws and, therefore, cannot be
resold unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available;

(b).
the Award and the securities issuable hereunder are being acquired for
investment, solely for the Participant’s own account and not with a view to, or
for resale in connection with, the distribution thereof in violation of the
Securities Act;

(c).
the Participant has such knowledge and experience in financial and business
matters that the Participant is capable of evaluating the merits and risks of
acquiring the Award and any securities issuable hereunder, is able to incur a
complete loss of such investment in the securities and is able to bear the
economic risk of an investment in the securities for an indefinite period of
time;

(d).
the Participant qualifies as an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act; and

(e).
the Participant had and continues to have an opportunity to question, and to
receive information from the Company concerning the Company and the terms and
conditions of this transaction, and is familiar with the operations and affairs
of the Company.

The Participant acknowledges that the delivery of any Shares pursuant to this
Award is contingent upon the representations and warranties of the Participant
as set forth in this Section 14 being true and correct as of the date of such
delivery.
[Signature page follows.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.


                            
LPL FINANCIAL HOLDINGS INC.




By:___________________________
Name:     
Title:    


Dated:


Acknowledged and Agreed:


[PARTICIPANT]




By:__________________________
Name:     
Title:








